MEMORANDUM3
Ivan C. Bryant appeals pro se the district court’s order dismissing his action for lack of jurisdiction. We have jurisdiction *778pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for lack of subject matter jurisdiction. See Hexom v. Oregon Dep’t of Transp., 177 F.3d 1134, 1135 (9th Cir.1999). We affirm.
Bryant’s complaint was properly dismissed for lack of subject matter jurisdiction based on sovereign immunity. See Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 268-69, 117 S.Ct. 2028, 138 L.Ed.2d 438 (1997).4
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Bryant’s motions filed October 27, 2000 and Biyant’s request to take judicial notice filed September 26, 2000 are denied.